CHILTON, J.
-1. The demurrer to this indictment was properly overruled, and the ground upon which it is questioned, namely, that a slave cannot be convicted of murder for killing a slave, is opposed to the statute, which declares that every slave who shall be guilty of murder, &c., shall suffer death. — Clay’s Dig. 472, § 2. That murder may be committed in the homicide of a slave, is not questioned; and here the general term, “murder,” is used without regard to whether the person murdered was a freeman or slave.
2. That the sentence was to be executed after the expiration of twenty days from the time of their conviction, does not vitiate the judgment. The statute requiring that not more than twenty nor less than ten days shall elapse, between the time of sentence and the execution, is clearly directory. — Dig. 474, § 16.
3. I have looked into the books with much care, to see if there was any principle or precedent which would justify the court in holding the confessions of these slaves inadmissible as evidence; but I have been unable to find either.
The facts that they were slaves, and ignorant, and to some *18extent unacquainted with the consequences which may attend the making such admissions, go not to the admissibility of the evidence, but should be weighed by the jury in connection with the admissions in ascertaining the weight to be given them.
Upon a careful examination of this record, it is impossible to resist the conclusion that the admissions of guilt of each of the prisoners were voluntarily made, and it is equally clear from the corroborative proof, that the admissions were true. That they were made to the examining magistrate, who did not previously caution them, as he undoubtedly ought to have done, as to the effect of such admissions, would not justify the court in excluding them. We find no case excluding confessions for want of such caution. The question in such cases is, were the confessions voluntary, and uninfluenced by fear of personal injury or the hope of some benefit.
We do not agree that the remark made to the prisoners by the justice, “ that it was a bad business or a bad situation they were in,” was such as assumed their guilt, and rendered their subsequent confessions impropér. He doubtless alluded to their being in custody upon the charge, and his remark was rather expressive of sympathy for their unfortunate condi. tion, than as eliciting any response inculpating the prisoners. The facts of this case are wholly unlike the facts in Clarissa v. The State, 11 Ala. Rep. 61.
The court are unanimous in holding the evidence admissible, and that the conviction is entirely regular, as shown by the record.
The judgment is therefore affirmed; and as the sentence of conviction has been suspended that the case might be here reviewed, it is adjudged that the prisoners be executed on Friday the second day of April next, between the hours of 10 o’clock A. M. and 4 o’clock P. M., of that day, by being hanged by the neck until they are dead.